UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          Chapter I I
In re
                                                          Case   No. 18-i3968(SMB)


DURR MECHANICAL CONSTRUCTION, INC
                                                         STIPULATION AND ORDER
                                                         REGARDING CLAWBACK
                                                         AGREEMENT
                               Debtor




        Subject to the Court's approval, Durr Mechanical Construction, Inc. ("Durr"), the debtor

in the above-captioned bankruptcy matter (this "Proceeding"), and the City of New York          (the

"City"), a non-party, hereby stipulate to the following clawback order and the procedures        set


forth herein for addressing the clawback of privileged, protected, and personally identifiable

information and material. This Order shall be interpreted to provide the maximum protection

allowed by Rule 502(d) of the Federal Rules of Evidence, Rule 26(c) of the Federal Rules of

Civil Plocedure and any other applicable law; and shall specifically exclude the application of

FRCP 502(b) to any Clawback Demand and/or Protected Material, as defined herein, requested

under this Order.

        l.     This Stipulation and Order shall be applicable to and govern all          documents

produced by the City in response to Durr Bankruptcy Rule 2004 discovery in this Proceeding

("Rule 2004 Discovery").

        2.     The City's production or disclosure.in this Proceeding of Rule 2004 Discovery

information or material that contains personally identifiable inforrnation. and/or that is protected

by any privilege or protection recognizedby law (collectively, "Protected Material"),       whether'
inadvertent or otherwise, shall not constitute or be deemed a waiver of any claim of privilege or

protection applicable to that material or its subject matter in this Proceeding or any other federal

or state proceeding, and shall be governed by the procedures set forlh herein.

Clawback Demand by Producing Party

             3.    The City (the "Producing Party"), or any other non-party purporting to hold           a


privilege, may notify Durr (the "Receiving Pafty") in writing that         it   has disclosed Protected

Material without intending a waiver by the disclosure, and demand that such Protected Material

be returned or destroyed (the "Clawback Demand"). Such Clawback Demand shall be made after

the Producing Party discovers that the Protected Material was produced or disclosed and shall

specifically identify the Protected Material to be returned or destroyed (including the Bates

number of the document, or       if no Bates number   appears on the document, sufficient information

to identify the document or information). Within ten (10)           business days    of any     Clawback

Demand, the Producing Party shall also provide a categorical privilege log in a form agreed upon

between the parties for the Rule 2004 Discovery, which shall at a minimum include: the time and

date,   if   any, of the identified Protected Material, the author(s) and addressee(s),   if   any, of the

Protected Material, including persons "cc'd" thereon, the general subject matter of the identified

Protected Material and the specific basis for the claim of privilege or protection from disclosure.

If the Clawback       Demand only applies to a document in part, the Producirig Parly sl-rall instead

provide a redacted version of all such documents identified in the clawback dernand, with any

privilege assertion imposed over the redaction.
Receivittg Party to Immediately Cease Inspection, Use antl/or Disclosure where indicia               of
Protecterl Materiol exists

       4.      Prior to receipt of any relevant Clawback Demand, the Receiving Party, upon

identifying a document or information produced by the Producing Party pursuant to Rule 2004

Discovery thai may     or   appears   to be   Protected Material, shall    (i)   immediately notify the

Producing Party in writing of its receipt of the potentially Protected Material, including the Bates

number of the document, or    if no Bates    number appears on the document, sufficient information

to identify the document so that the Producing Party may make a Clawback Demand; and (ii)

cease any inspection, use, or disclosure       of the Protected Material, and of any work product,

analyses, memoranda, or notes that were generated by the Receiving Party (and/or Receiving

Party's consultants, experls, and/or agents) based upon such Protected Material. Any Clawback

Demand from the Producing Parly         in    response   to receipt of written identification from the

Receiving Party of potentially Protected Material pursuant to this paragraph shall be sent to the

Receiving Party within fifteen (15) business days of receipt of identification of the potentially

Protected Material, or, failing which and barring any extenuating circumstances which would

warrant extending the time to assert a claw-back demand, any claim of Protected Material status

to such materials or information will be deemed to have been waived by the Producing Party.

       5.      In the event that the Receiving Party (i) identifies a document or information

produced by the Producing Party that may or appears to be potentially Protected Material, or (ii)

receives a Clawback Demand, regardless of whether the Receiving Party agrees with the claim

of personally identifiable information, and/or privilege, the Receiving Party shall immediately

cease any inspection, use or disclosure of the identified Protected Material, and          of any work

product, analyses, memoranda or notes, which were generated by the Receiving Party (and/or
'Receiving Pafty's consultants, experts and/or agents) based upon such identified Protected

                                                                  6(8"
Material. Subject to the limited exception set forth in paragraph      and the remedies set forth in

paragraph   "9" of this Stipulation and Order, the cessation of inspection, use or disclosure of the

Protected Material or potentially Protected Material by the Receiving Party (and/or Receiving

Party's consultants, experts and/or agents) is required regardless of whether the Receiving Party

disputes the status   of the material or information as Protected Material and/or the claim of

personally identifiable information andlor privilege or other protection from disclosure.

       6.       In the absence of an Order permitting otherwise, after the Receiving Party            has


notified the Producing Parly that    it   appears   to have produced Protected Material, or after it

receives a Clawback Demand, the Receiving Party          will not introduce into   evidence, disclose to

any person or entity, or use for any purpose in this or any other action, the Protected Material.

Receiving Party to Destroy or Return Protectetl Mnterinl & Related Mctterial

       7.       The Receiving Party, within ten (10) business days of receiving a Clawback

Demand, regardless     of   whether the Receiving Party agrees with the claim             of   personally

identifiable information, andlor privilege, shall: (a) destroy the identified Protected Material or

return it to the Producing Party, including any paper or electronic copies, (b) notify any third-

party to whom the Receiving Party sent or disclosed such identified Protected Matelial to return

it to the Producing Party or destroy it; and (c) destroy that portion of any work product, analysis,

memoranda or notes reflecting the content of such identified Protected Material and/or which

were generated by the Receiving Party (and/or Receiving Party's consultants, experts and/or

agents) basecl upon such identified Protected Material.        If   any such work product, analyses,

memoranda.     or notes are thereafter discovered, they shall be imrnediately destroyed.             The
Receiving Party shall provide written assurance to the Producing Party of these actions within ten

(10) business days of receiving a Clawback Demand.

       8.       Within five (5) business days of receipt by the Receiving Party of a Clawback

Demand, counsel for the parties shall,   if necessary, confer regarding the claims of privilege or

protection from disclosure set forth     in the Clawback     Demand for purposes        of   potentially

resolving any disputes and/or any need for clarification regarding the claims of privilege and/or

protection from disclosure of identified Protected Material. Notwithstanding the requirements of

paragraph    "6" of this Stipulation and Order, counsel for the Receiving Party may discuss           the


content of the identified Protected Material to the extent disputed or requiring clarification for the

limited purposes of the conferral between counsel for the parties set forth in this paragraph,

however, all other provisions of paragraphs "5", "6", and "7" shall remain in effect.

        g.      To the extent that counsel for the parties reach agreement regarding the need for

amendment or clarification of any aspect of a Clawback Demand, including without limitation

withdrawal of a claim of privilege or protection fronr disclosure or restatement of the claim of

privilege or protection from disclosure, the provisions of paragraph "7" wlll not be triggered until

a revised Clawback Demand is received. Notwithstanding the foregoing, the paragraphs            "5"   and


"6" will remain in effect for    documents subject to the original Clawback Demand until the

Receiving Party is served with a revised Clawback Demand.




Seeking on Order to Produce Protected Material

        10.     Notwithstanding the directives of paragraph        "6"   and after compliance with the

clirectives of paragraph'07" of this Stipulation and Order,   if   the Receiving Party disagrees with

the Producing Party's claim that certain identified documents or information constitute Protected
Material (and upon the fulfillment of any additional obligation to meet and confer as may be

required by rule or applicable law), the Receiving Party may move the Court for an Order

compelling productidn of any of the identified documents or information covered     by   a Clawback


Demand and/or revised Clawback Demand, which motion may include a request for in camera

review. The Receiving Party's motion and/or argument to the Court shall not disclose or

otherwise refer to the content of the Protected Material beyond the information set forth in a

privilege log. The Receiving Party shall not assert that the destruction or return of the identified

Protected Material pursuant to paragraph((7D of this Stipulation and Order has caused it to suffer

prejudice. The Court's decision on the motion shall govem the treatment of the disputed

documents and/or information. The Receiving Party is enjoined from using in any manner the

disputed Protected Material, including any work product, analysis, memoranda,              or   notes


reflecting the content of such produced Protected Material that were generated by the Receiving

Party (and/or Receiving Party's consultants, experts, andlor agents) based upon such Protected

Material (aside from the motion as limited in this paragraph), until the motion is resolved.

Rigltts, Limitatiotts and Objections Related to tltis Stipulation and Order

        11. A Party's compliance with the terms of this Stipulation           and Order shall not

operate as an admission by that Party that any particular document or information is or is not (a)

privileged, (b) reflective of personally identifiable information, (c) otherwise protected from

disclosure   or (d) admissible as evidence in this     Proceeding   or any other federal or     state


proceeding

        12.     Nothing   in this   Stipulation and Order overrides any attorney's ethical

responsibilities to refrain fiom examining or disclosing materials that the attorney knows or

r'easonably should know to be privileged and to inform the Producing Party that such materials
have been produced. Nor is anything herein intended to limit a Party's right,        if    any, to properly

redact information that is privileged or otherwise protected prior to disclosure

        13.     Nothing contained herein is intended to or shall serve to limit a Party's right to

conduct a review     of   documents and related information (including metadata)             for privilege,

personally identi fi abl e information and/or protected information before   di sclosure


        14.     Nothing contained herein is intended to or shall prevent, limit or restrict the

Parties hereto in any way from objecting to or asserting an immunity, protection or privilege in

any prior or subsequent litigation with respect to any identified Protected Material in this

Proceeding.

        15.     This Stipulation and Order may be changed only by further agreement of                  the

Parties in writing or by Order of the Court and is without prejudice to the right of any Party to

seek modification of this Stipulation and Order by application to the Court on notice to the other

Party. Nothing in this Stipulation and Order shall preclude any Party from seeking judicial relief,

in good faith and upon notice to the other Party, with regard to any provision hereof,

        16.     This Stipulation shall survive the termination of this Proceeding and the Court

shall retain jurisdiction to enforce its provisions.

                                      fSignature page to followl
